Citation Nr: 1121990	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-26 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hearing loss of the right and left ears, to include tympanoplasty and ossicular reconstruction.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army/Army National Guard from January 1996 to May 1996, and August 2002 to July 2004.  He had additional service with the Army National Guard and Army Reserves until his retirement in July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In this decision the RO denied service connection for bilateral hearing loss, to include tympanoplasty and ossicular reconstruction.  The RO also granted service connection for tinnitus in this decision.  Within a year of receiving notice of this decision, in December 2009, the Veteran again requested service connection for hearing loss of the right and left ears, noting surgery on the right ear in the fall of 2003.  By letter dated in January 2010, the RO informed the Veteran that the time period to appeal the January 2009 decision had expired and the January 2009 decision was final.  The RO further informed the Veteran that he had to submit new and material evidence to reopen the claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.156.  However, in a subsequent rating decision in March 2010, in which the RO again denied service connection for bilateral hearing loss, to include tympanoplasty and ossicular reconstruction, the RO informed the Veteran that additional review of his appeal had revealed that his appeal period with respect to the January 2009 denial had not ended until January 2010.  The RO went on to inform the Veteran that as a result his December 2009 claim was being considered as a claim for reconsideration and that new and material evidence was not needed to reopen his claim.  

In regard to the matter above, the Board finds that in light of the fact that the Veteran's December 2009 claim for service connection for hearing loss of the right and left ears with right ear surgery was received by the RO within one year of the January 2009 decision denying service connection for these disabilities, the Veteran's December 2009 claim will be construed as a notice of disagreement to the January 2009 denial thus initiating an appeal of this earlier decision rather than the RO's subsequent denial in March 2010.  See 38 C.F.R. §§ 20.200, 20.201.

In August 2010 and October 2010, the RO received correspondence from the Veteran regarding the effective date and back pay for his compensation award for tinnitus.  As this matter had not been addressed by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

At the outset, it should be noted that the RO denied this claim on the basis that the Veteran did not have the disabilities that he claims, i.e., a present hearing loss disability in the right and/or left ears for VA purposes.  The RO relied on audiological findings in December 2008 in making its determination.  However, it appears that there are more recent, outstanding VA audiological records that have not yet been obtained that are pertinent to this issue.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  

The record contains a June 2010 VA outpatient record which notes that the Veteran presented for a pre-employment hearing screening.  While this record states that results of pure tone air conduction testing showed a mild hearing loss in the right ear and normal hearing in the left ear, the actual audiological findings are not on file.  Such findings are essential in determining whether the Veteran has hearing impairment for VA purposes since service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  See also 38 C.F.R. § 3.385.  In this case, the June 2010 hearing screen record notes that there had been a significant worsening of low frequency thresholds in the Veteran's right ear.   This record also makes reference to a "June... 2010 C&P evaluation".  Accordingly, the actual June 2010 audiological test findings and evaluation report should be obtained.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159.

Also, the Veteran asserts that he developed an ear infection in 1996 after falling out of a boat into dirty water and that his inner ear was pierced when he sought treatment for the infection thus worsening his hearing disability.  His treatment records show that he was seen for left ear hearing complaints in July 1996 and reported being on a boat earlier that day.  However, this treatment did not occur during either one of the Veteran's periods of recognized active duty service.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Given this governing legal authority, additional efforts should be undertaken to verify the dates of ACDUTRA and INACDUTRA for the Veteran's Army National Guard/Army Reserve service.  Consequently, further clarification as to the Veteran's duty status for pertinent dates when he underwent audiograms and audiological treatment prior to and subsequent to his periods of active duty service, to include audiological treatment in July 1996, is required in order to properly adjudicate this claim.  

The Board regrets that a remand of this matter will further delay a final decision in the claim on appeal, but finds that such action is necessary to ensure that the appellant is afforded full due process of law.  See 38 C.F.R. § 20.1304(c) (2010); Bernard v. Brown, 4 Vet App 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Army, the Defense Finance and Accounting Service (DFAS), the Defense Personnel Records Imaging System (DPRIS), and any other federal sources to verify the status of the Veteran's service in the United States Army National Guard from June 1996 to August 2002, and August 2004 to July 2007, including any actual periods (specific dates) of active duty, ACDUTRA and INACDUTRA.

Each of the agencies/units/organizations contacted should be asked to confirm and provide the following information:

The specific dates - not retirement points - for all the Veteran's periods of active duty, active duty for training and inactive duty for training between June 1996 to August 2002, and July 2004 to July 2007.  The Board is particularly interested in periods of active duty for training and inactive duty for training in July 1996, January 2000, October 2004, and November 2004.

2.  Request all pertinent, outstanding VA audiological records, to specifically include the audiological test findings and evaluation report in June 2010.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed and conduct any further development deemed necessary, to include obtaining a medical nexus opinion, if appropriate.  Review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, the claim should be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case should be provided to the Veteran.  After he has had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

